Morton, C. J.
By her will, the testatrix gives one half of the residue of her estate to a trustee, “ in trust for the sole and separate use of Emma E. Carnes, wife of said Francis, independently of any husband, during her natural life, and at her decease to permit the said Francis to use, receive, and enjoy the income accruing therefrom during his natural life, and at his decease to transfer and convey the said trust estate to his children and their heirs.” This gives an equitable life estate to Mrs. Carnes, and to her husband if he survives her, with a remainder to his children. The children are not to come into the enjoyment of the estate until the death of the life tenants, but, according to the uniform course of our decisions, the estate vested in them at the death of the testatrix. The rule is the same in regard to legal as to equitable estates, and it is well settled that, under like provisions, the estate in remainder vests at the death of the testator, unless the will shows clearly an intention that it should not vest until a later period. Merriam v. Simonds, 121 Mass. 198. Dodd v. Winship, 144 Mass. 461. Cummings v. Cummings, 146 Mass. 501. Dorr v. Lovering, 147 Mass. 530.
There is nothing in this will to show an intention of the testatrix to postpone the vesting of the estates in the children of Francis Carnes; and it follows that each child took a vested estate, which could be assigned or devised, and therefore that the Central Trust Company is entitled to the share of Francis John Carnes, and Charles R. Weeks is entitled to the share of Emmeline C. Baxter.

Decree accordingly.